Citation Nr: 1543244	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include shortness of breath, asthma, chronic coughing, and bronchitis.  

2.  Entitlement to service connection for coronary artery disease.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, and from February 1989 to June 1991, with additional reserve service in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2010 rating decision, the RO denied entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis.  A notice of disagreement was filed in February 2011.  In a March 2011 rating decision, the RO denied entitlement to service connection for a heart attack.  A notice of disagreement was filed in March 2011.  A statement of the case was issued in December 2012 with regard to both issues, and a substantive appeal was received in December 2012.

The Veteran testified at a Board hearing in June 2015; the transcript is of record.

At the Board hearing, it was indicated that the Veteran's appointed attorney had retired.  See 06/19/2015 VBMS entry, Hearing Testimony at 2. 

The issues of entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis, and entitlement to service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied entitlement to service connection for shortness of breath, chronic coughing, headaches, and loss of appetite; the Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.

2.  Additional evidence received since the RO's June 2002 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis.


CONCLUSIONS OF LAW

1.  The June 2002 decision denying entitlement to service connection for shortness of breath, chronic coughing, headaches, and loss of appetite is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the June 2002 RO decision denying entitlement to service connection for shortness of breath, chronic coughing, headaches, and loss of appetite.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 1994, the Veteran filed a claim of service connection for breathing problems and shortness of breath.  See 11/09/1984 VBMS entry, VA 21-4138 Statement in Support of Claim.  Treatment records dated in February 1991 reflect treatment for bronchitis and asthma.  See 11/28/1994 VBMS entry, Medical Treatment Record.  A December 1994 VA examination reflects a diagnosis of bronchitis with asthma.  In an August 1995 rating decision, the RO denied entitlement to service connection for shortness of breath, chronic coughing, muscle aches, headaches, nervous tension, sleep disorder, loss of appetite, irritability and memory loss as due to undiagnosed illnesses.  In an April 1996 rating decision, the RO confirmed the denial.  The Veteran perfected an appeal to the Board.  

In a November 1999 decision, the Board denied entitlement to service connection for shortness of breath, chronic coughing, headaches, and loss of appetite.  The Board determined that the provisions of 38 C.F.R. § 3.317 for undiagnosed illness were inapplicable due to the diagnoses of asthma and tracheobronchitis in January 1997.  Furthermore, the Board found that there was no competent evidence of record to relate the presence of asthma and tracheobronchitis or any other pulmonary disorder to the Veteran's service.  The Veteran had testified that his symptoms had their onset during his service in the Persian Gulf as a result of exposure to the oilwell smoke.  The Board, however, referenced a December 1989 periodic examination that had been conducted prior to his service in the Persian Gulf which reflects complaints of difficulty with coughing and that he developed chest pain and shortness of breath.  The examiner noted that the Veteran had a long history of smoking and was using tobacco at that time.  The Board found no competent evidence to suggest that the Veteran's current pulmonary status was causally related to his service during the 1980s or his tour of duty in the Persian Gulf.  The Veteran did not file a notice of appeal and the decision is final.  38 C.F.R. § 7104.  However, in June 2002, the RO readjudicated the claim pursuant to enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Per a June 2002 rating decision, the RO denied entitlement to service connection for shortness of breath, chronic coughing, headaches, and loss of appetite.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was received within a year of issuance of the June 2002 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In November 2009, the Veteran filed a claim to reopen entitlement to service connection for breathing problems and COPD.  See 11/18/2009 VBMS entry, Medical Treatment Record.  He asserted that he began having breathing problems while in Kuwait.  He asserted that he received inhalers as treatment.  He asserted that his breathing problems have continued to date.  In a December 2010 rating decision, the RO denied entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis.

A January 2010 VA examination report references a December 1989 in-service examination which reflects that he smokes 1 1/2 packs per day and has a chronic cough.  He had asthma and was given an inhaler while on active duty in Kuwait.  The VA examiner determined that he had changes of COPD.  See 03/08/2010 VBMS entry, VA Examination at 22.  

In December 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran's lung condition is less likely as not (less than 50/50 probability) caused by or a result of service in Southwest Asia.  The examiner was unable to state without resort to mere speculation to what degree this condition may have been aggravated by his military service as he had continued cigarette smoking.  The examiner explained that the Veteran's pulmonary condition was diagnosed in 1989, prior to his deployment to Southwest Asia.  According to his service treatment records, he had a history of 5-10 years of smoking in 1989 and had been treated for bronchitis.  He has also worked as a mechanic and driver of a wrecker truck which exposed him to fuel/fumes.  As noted by the Veteran, he had exposure to environmental agents in Southwest Asia.  He had continued to smoke intermittently since returning to the states in 1991.  The examiner cited to mayoclinic.com which indicated that some of the causes/risk factors for asthma include cigarette smoking, exposure to secondhand smoke, exposure to exhaust fumes or other types of pollution, and allergic rhinitis (for which he also has a diagnosis).  

At the Board hearing, the Veteran testified that he experienced breathing problems in Kuwait.  See 06/19/2015 VBMS entry, Hearing Testimony at 3.  He testified that the smoke and soot made his condition worse.  Id. at 5.  

Initially, the Board notes that a diagnosis of COPD was not of record at the time of the prior RO denial.  Also, the Veteran has provided testimony regarding his exposure to elements in Kuwait and his assertion that he believes his pre-existing pulmonary problems were aggravated by his exposures in the Persian Gulf.  Such testimony was not previously of record and concerns causation - an element necessary to establish service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Finally, while the December 2010 VA examiner did not provide a positive etiological opinion, the examiner was unable to proffer an opinion regarding aggravation without resorting to speculation and cited to medical research that exposure to exhaust fumes or other types of pollution are risk factors for asthma.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis, is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis is granted.


REMAND

COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis

The Veteran had active service in the Persian Gulf, serving as a construction equipment repairer from September 1990 to June 1991 in support of Operation Desert Shield/Storm.  See 07/02/2014 VBMS entry, STR - Medical at 16.  

A February 1989 Report of Medical History reflects a report of a bronchitis-like-cough.  See 07/02/2014 VBMS entry, STR - Medical (#1) at 9.  A December 1989 Report of Medical History reflects the Veteran's report of difficulty with coughing and shortness of breath.  He also reported smoking 1 1/2 packs per day.  See 07/02/2014 VBMS entry, STR - Medical (#3) at 6.  No specific diagnosis was rendered.  A March 1991 service treatment record reflects an assessment of questionable reactive airway disease.  Id. at 11.  An April 1991 Report of Medical History completed by the Veteran while he was stationed in Kuwait reflects his report that he was experiencing breathing problems due to exposure to toxic smoke.  Id. at 7.  The assessment was bronchitis and he was prescribed an inhaler and the examiner noted that the condition was "resolving well."  Id. at 8.  The April 1991 Report of Medical Examination reflects an assessment of mild bronchitis, resolving.  Id. at 10.  A May 1991 Report of Medical History reflects complaints of shortness of breath and coughing.  Id. at 4.  

The Veteran asserts that he has a respiratory/pulmonary ailment due to exposure to the elements in Kuwait, and/or that any condition which pre-existed his second period of service was aggravated by his service in Kuwait.  Unfortunately, the December 2010 VA examination did not contain a sufficient etiological opinion.  Thus, the Veteran must be afforded a new VA examination to assess the etiological of his claimed respiratory disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

CAD

The Veteran asserts that he suffered a heart attack and has coronary artery disease due to his service-connected PTSD.  See 06/19/2015 VBMS entry, Hearing Testimony at 7-8; see also 38 C.F.R. § 3.310.  The Veteran asserts that his now-retired VA physician, Dr. R., told him that he had a heart attack due to his PTSD.  Id. at 8.  The Veteran should be requested to submit a statement from Dr. R. or his current VA physician, Dr. G.  The Veteran should also be afforded a VA examination to assess the etiology of his coronary artery disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice to the Veteran regarding his options for representation.

Request that the Veteran submit a statement from Dr. R and/or Dr. G. pertaining to a relationship between his heart attack/coronary artery disease and his PTSD.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his coronary artery disease.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran's heart attack and/or CAD is at least as likely as not (50 percent or greater probability) due to either period of active service.  

b)  Please state whether the Veteran's heart attack and/or CAD is at least as likely as not (50 percent or greater probability) caused by service-connected PTSD.  

c)  Please state whether the Veteran's heart attack and/or CAD has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his respiratory/pulmonary disability.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

a)  Please identify all respiratory/pulmonary disabilities.  Consideration should be given to any prior diagnoses of record documented in treatment records.

b)  Did a respiratory/pulmonary disability clearly and unmistakably manifest prior to his second period of service (February 1989-February 1993)?  If so, did the preexisting respiratory/pulmonary disability clearly and unmistakably NOT undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

The examiner should be made aware that the Veteran had active service in the Persian Gulf from September 12, 1990 to June 10, 1991.

c)  If a respiratory/pulmonary disability did not clearly and unmistakably preexist active service, is it at least as likely as not (a 50 percent or higher degree of probability) that it was incurred as a result of the Veteran's second period of active service?

In formulating the above opinions, the opinion provider should be aware that the Veteran is presumed sound upon entry into his second period of active service. 

The opinion provider must provide a rationale for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate entitlement to service connection for COPD, to include shortness of breath, asthma, chronic coughing, and bronchitis, and entitlement to CAD, to include pursuant to § 3.310.  If either of the benefits sought are not granted in full, the Veteran should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


